Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/27/2021 has been entered. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Roddier et al. (US 201100327264A1) or, in the alternative, under 35 U.S.C. 103 as obvious over Roddier et al. (US 201100327264A1) in view of Jahnig et al. (US 20130019792A1).
As applied to claim 1, Roddier et al. teach a method of assembling a floating wind turbine platform comprising forming a base assembly of the floating wind turbine platform in one of a cofferdam and a graving dock built in water having a first depth (quayside with shallow water, see paragraphs [0072], [0073] and claim 19), the base assembly (105) including a keystone (support element 107 on the right-hand side of the annotated Fig. 6) and a plurality of buoyant bottom beams extending radially outward of the keystone (radially extended beams not labeled but similar to the beams labeled as 115), wherein each buoyant bottom beam includes a plurality of walls defining a ballast chamber therein, and wherein longitudinal axes of each of the plurality of bottom beams 
Roddier et al. further teach that offshore floating wind turbine including the platform (105) comprised of a central column (102) and a plurality of outer columns (103) which includes a ballast system to stabilize the centrally located column and tower (111) supporting the wind turbine (125, Figs. 7-8, paragraph [0048], lines 1-25).  Roddier et al. further teach that in an embodiment the active ballast system can be a closed loop system configured to prevent the possible flooding and sinking of the floating wind turbine platform (105) by completely isolating the water in the ballast system from the surrounding seawater and moves the contained water between the columns (102) and (103) by electrical water pumps (221) that cause the water to flow through the main beams (115) mounted between each of the columns (102) and (103, see paragraph [0062]), thus teaching the claimed buoyant bottom beams (115) and each outer column (103) include a ballast chamber.
Note that, considering the broadest claim interpretation, the column (102) which supports the center of tower (111, shown in annotated Fig. 6 below) is considered a center column and also the structural element (107) under the center column (102) is considered a keystone since the tower and wind turbine depend on this structure for support.  


    PNG
    media_image1.png
    841
    666
    media_image1.png
    Greyscale

In case that Applicant does not agree that Roddier et al. explicitly teach that the base assembly is formed in one of a cofferdam and a graving dock built in water having a first depth and flooding the one of a cofferdam and a graving dock and floating the assembled base assembly to an assembly area in water having a second depth then 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have erected the wind turbine base assembly of Roddier et al. in a graving dock with a first depth followed by flooding the graving dock having a second depth, as taught by Jahnig et al., in order to assemble the platform at minimal expenditure and in a very short time that results in substantial manufacturing cost savings.

Claims 1-5 and 7-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gong et al. (US 20120103244A1) in view of Jahnig et al. (US 20130019792A1) and Roddier et al. (US 201100327264A1).
As applied to claim 1, Gong et al. teach a method of assembling a floating wind turbine platform comprising forming a base assembly of the floating wind turbine platform, the base assembly including a keystone and a plurality of buoyant bottom beams extending radially outward of the keystone, wherein longitudinal axes of each of the plurality of bottom beams are coplanar; one of assembling and forming a center column and a plurality of outer columns on the base assembly; one of assembling and forming a tower on the center column; and assembling a wind turbine on the tower, 

    PNG
    media_image2.png
    526
    707
    media_image2.png
    Greyscale

	Gong et al. does not explicitly teach that the base assembly is formed in one of a cofferdam and a graving dock built in water having a first depth and flooding the one of a cofferdam and a graving dock and floating the assembled base assembly to an assembly area in water having a second depth and does not teach wherein each outer column includes a ballast chamber.

Roddier et al. teach an offshore floating wind turbine including a platform (105) comprised of a plurality of outer columns (103) which include a ballast system to stabilize the centrally located column and tower (111) supporting the wind turbine (125, Figs. 7-8, paragraph [0048], lines 1-25).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have erected the wind turbine base assembly of Gong et al. in a graving dock with a first depth followed by flooding the graving dock having a second depth, as taught by Jahnig et al., in order to assemble the platform at minimal expenditure and in a very short time that results in substantial manufacturing cost savings.
In addition, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have employed ballast chambers in the outer columns of Gong et al., as taught by Roddier et al., in order to further stabilize the platform and thus keep the center tower in vertical alignment.



As applied to claims 3-5, Gong et al. as modified by Jahnig et al. and Roddier et al. teach the invention cited.  As for the limitations of “wherein the first depth is a depth greater than a draft of the base assembly when floating, and wherein the second depth is a depth greater than a draft of the floating wind turbine platform when floating” as in claim 3, the limitation “second depth greater than the first depth” as in claim 4 and the limitation “the first and second depths are equal” as in claim 5, the combination of Gong et al. and Jahnig et al. and Roddier et al. teaches that both the base assembly and wind turbine platform are moved to desired locations after the flooding step and would float at the desired location.  As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected the first and second claimed depths to be greater than a draft of the base assembly and a draft of the wind turbine platform when they float, and selected the first and second depths having values equal to different from one another in order to be able to move the base and platform into the desired locations allowing the assembled wind turbine platform to stay floated.

As applied to claim 7, Gong et al. as modified by Jahnig et al. and Roddier et al. teach the invention cited.  Gong et al. further teach the outer columns and center 

As applied to claim 8, Gong et al. as modified by Jahnig et al. and Roddier et al. teach the invention cited.  Gong et al. further teach the steps of assembling the center column and the outer columns further includes assembling preformed concrete sections of the center column and the outer columns and longitudinally post-tensioning the center column and the outer columns to the base assembly (abstract, lines 1-14, paragraphs [0016], lines 1-18, [0018], lines 1-14, [0020], lines 1-12, Figs. 2-6).

As applied to claim 9, Gong et al. as modified by Jahnig et al. and Roddier et al. teach the invention cited including Gong et al. teaching wherein the keystone (center base 3a made of composite-concrete, Fig. 6, paragraph [0015]) and the plurality of bottom beams (each beam is a combination a lower trusses 2b and a respective outer base 3a) are formed from pre-formed concrete sections (outer bases 3a portion of each beam is made from a composite-concrete material, Fig. 6, paragraph [0015]).
Alternatively, if Applicant does not agree that Gond et al teaches the plurality of bottom beams are formed from pre-formed concrete sections, then Jahnig et al. teach a method of assembling a floating wind turbine platform wherein a plurality of structural members (18, Figs. 1 and 3) are pre-manufactured from a variety of materials including concrete (paragraphs [0034]).  Therefore, it would have been obvious to one of ordinary 
  
As applied to claim 10, Gong et al. as modified by Jahnig et al. and Roddier et al. teach the invention cited.  Gong et al. further teach the step of post-tensioning the keystone to each bottom beam along a longitudinal axis of each bottom beam (by using tension cables abstract, paragraph [0007], [0013], [0016], [0018], Figs. 2 and 4).

As applied to claim 11, Gong et al. as modified by Jahnig et al. and Roddier et al. teach the invention cited.  Gong et al. further teach moving the assembled floating wind turbine platform from the assembly area into a body of water (paragraph [0052]). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have employed in the method of Gong et al. the step of moving the assembled floating wind turbine platform from the assembly area into a body of water, as taught by Jahnig et al., as an effective means of assembling the platform in a desired location close to the installation site and transporting the platform to the desired installation site in a very short time that result in substantial manufacturing cost savings.  

As applied to claims 12 and 15, Gong et al. as modified by Jahnig et al. and Roddier et al. teach the invention cited.  Gong et al. further teach adding ballast to the 

As applied to claim 13, Gong et al. as modified by Jahnig et al. and Roddier et al. teach the invention cited. Jahnig et al. also teach floating and moving the assembled floating wind turbine platform to a location in a body of water where it will be moored (anchoring by cable 36) in a bed of the body of water (ocean floor 37) and placed into operation (paragraphs [0047], [0052], Figs. 1-2).

As applied to claim 14, Gong et al. as modified by Jahnig et al. and Roddier et al. teach the invention cited.  Jahnig et al. further teach that the wind turbine platform structure can be assembled in multiple assembly steps (i.e., premanufactured and preassembled, paragraph [0024]) and erected in a drydock (graving dock) in a very short time and at a minimal expenditure (paragraph [0024], lines 3-5) and afterward the graving dock is flooded (paragraph [0052]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have erected the wind turbine platform of Gong et al. in a graving dock followed by flooding the graving dock after each assembly/forming step, as taught by Jahnig et al., in order to assemble the platform at minimal expenditure and in a very short time that result in substantial manufacturing cost savings.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gong et al. (US 20120103244A1) in view of Jahnig et al. (US 20130019792A1) and Roddier et al. (US 201100327264A1) as applied to claim 1 above, and further in view of Davenport (US 4,696,601).
As applied to claim 6, Gong et al. as modified by Jahnig et al. and Roddier et al. teach the invention cited with the exception of explicitly teaching that the center column and the outer columns are formed by one of slip forming and jump forming.
Davenport teaches that it is well-known to fabricate offshore tower structures (10, Figs. 1-3) using conventional slipform technique (paragraph bridging cols. 10-11).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have employed conventional slipforming in fabrication of the center and outer columns of Gong et al./Jahnig et al./Roddier et al., as taught by Davenport, as an effective means of erecting a stable monolithic structure in a speedy and economical manner.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely only on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARANG AFZALI whose telephone number is (571)272-8412. The examiner can normally be reached M-F 7 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        10/06/2021